           Case 1:17-cv-01169-DAD-JDP Document 49 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     BRIAN SCOTT KEENE,                                    No. 1:17-cv-01169-NONE-JDP
11
                     Plaintiff,                            ORDER ADOPTING FINDINGS AND
12                                                         RECOMMENDATIONS AND DISMISSING
             v.                                            THIS CASE
13
     KIRIN TOOR, et al.,                                   (Doc. Nos. 38, 47, 48)
14
                     Defendants.
15

16

17         Plaintiff Brian Scott Keene is a state prisoner proceeding without counsel in this civil

18 rights action brought under 42 U.S.C. § 1983. The court has referred this matter to a magistrate

19 judge under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20         On September 2, 2020, the court issued an order to show cause why this case should not

21 be dismissed for failure to prosecute and failure to comply with a court order. (Doc. No. 46.)

22 On September 28, plaintiff filed a motion to dismiss this case without prejudice. (Doc. No. 47.)

23 On September 30, the assigned magistrate judge issued findings and recommendations that the

24 court dismiss this case for plaintiff’s failure to prosecute and to comply with court orders. (Doc.

25 No. 48.) Dismissal of the case would render the pending motion for summary judgment (Doc.

26 No. 38), moot. No objections have been filed and the time to do so has now passed.

27 /////

28 /////


                                                       1
          Case 1:17-cv-01169-DAD-JDP Document 49 Filed 10/21/20 Page 2 of 2


1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this      `

2 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

3 court finds the findings and recommendations to be supported by the record and proper analysis.

4         Accordingly, IT IS ORDERED that:

5         1.     This case is reassigned to a district judge for the purpose of closing this case;

6         2.     The findings and recommendations issued by the magistrate judge on September

7                30, 2020, (Doc. No. 48), are adopted in full;

8         3.     This case is dismissed without prejudice;
          4.     All pending motions (Doc. Nos. 38, 47), are denied as moot; and
9
          5.     The clerk is directed to close this case.
10

11
     IT IS SO ORDERED.
12
       Dated:   October 21, 2020
13                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
